Affirmed as modified by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jupiter Wilson, Sr., appeals the district court’s order granting Defendants’ motion to dismiss his action alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp.2015), and the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp.2015). We have reviewed the record and find no reversible error. Accordingly, although we modify the dismissal order to reflect that the district court’s dismissal of the individual defendants in then’ official capacities is without prejudice, we affirm the dismissal as modified. Wilson v. City of Chesapeake, No. 2:14-cv-00420-MSD-DEM (E.D.Va. filed Apr. 3 & entered Apr. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.